Citation Nr: 0004861	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-26 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of stress fracture, 
left pubic ramus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to service connection for pelvic fracture 
residuals, assigning a noncompensable (0 percent) disability 
rating.

This case was originally before the Board in April 1999, at 
which time it remanded the case back to the RO for further 
evidentiary development.  That development was completed and, 
thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's stress fracture of the left pubic ramus is 
currently manifested by subjective complaints of stiffness 
and dull pain on prolonged sitting or other activity with 
full range of motion of the hip.

3.  The evidence does not show limitation of extension of the 
hip to 5 degrees, limitation of flexion to 45 degrees, 
limitation of abduction beyond 10 degrees, limitation of 
adduction so that the legs cannot be crossed, or limitation 
of rotation so that the legs cannot toe-out more than 15 
degrees.

4.  The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.

CONCLUSION OF LAW

The criteria for an increased (compensable) original 
disability rating for service-connected residuals of stress 
fracture, left pubic ramus, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§  3.321(b)(1), 4.71a, 
Diagnostic Codes (DCs) 5251-5253  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim for an 
increased (compensable) original disability rating is well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81  (1990).  Here, the veteran 
established service-connection for residuals of a pelvic 
stress fracture and appealed the initial grant of less-than-
complete benefits.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he or she has 
established a well-grounded claim).

Because the claim is well grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of her disability, a 
personal hearing at the RO, and the opportunity to submit any 
evidence in support of her claim.  In addition, the Board 
remanded this case back to the RO in April 1999 for the 
purpose of ensuring full evidentiary development.  Presently, 
the Board finds no evidence in the claims file indicating 
that there may be pertinent evidence available but not yet of 
record.  Thus, it finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records reflect no pelvic defects at the time 
of the veteran's induction into service, according to a 
December 1995 induction medical examination report.  A June 
1996 service outpatient record shows that she complained of 
left hip pain of 1 1/2 weeks' duration.  A June 1996 X-ray 
report indicates a faint stress fracture and new bone 
formation at the junction of the left pubic ramus and 
ischium.  She was placed on convalescence leave for 30 days.  
After returning from leave, the veteran had complaints of 
left pelvic pain.  An August 1996 orthopedic consultation 
report shows that she had an antalgic gait and full range of 
motion of her hip and knees.  She had point tenderness to 
palpation of the left hip, but no pronounced atrophy.  A 
September 1996 bone scan report reflects an impression of 
stress fracture of the left inferior ramus of the pubis.  
Follow-up notes show regular treatment for left pelvic pain 
from September 1996 to December 1996.  A December 1996 X-ray 
report indicates that there was new bone growth about the 
fracture site and that the stress fracture was healing.

A December 1996 Medical Evaluation Board (MEB) report shows 
no physical defects; however, examination of the pelvis was 
deferred.  A January 1997 MEB orthopedic consultation report 
shows that the veteran had essentially no symptoms and that 
her fracture was healing.  She had a full range of motion of 
the hip with no pain or crepitus.  A February 1997 entrance 
physical standards board proceedings record indicates that 
the veteran had inguinal pain that predated service, but that 
worsened with training.  Physical examination revealed 
tenderness to palpation of the left pubic ramus.  A bone scan 
was consistent with a stress fracture.  Conclusion was that 
the veteran met service retention standards, but did not meet 
the applicable entrance standards.  She was discharged from 
active duty, effective March 1997.

Subsequent to service, a May 1997 VA examination report 
reflects subjective complaints of stiffness and difficulty 
with prolonged sitting, standing, lifting, walking, and 
running.  The veteran took no medication.  Physical 
examination revealed smooth motion of the thigh in a circular 
manner about the femoral head, without limitation of range of 
motion.  There was no evidence of pain, tenderness, weakness, 
or fatigue on standing.  Gait was normal.  Flexion of the 
left hip was to 114 degrees, compared to 112 degrees on the 
right.  Abduction was to 46 degrees on the left, compared to 
45 degrees on the right.  Diagnosis was "history of stress 
fracture of left pubic ramus."  X-rays revealed a focal 
enlargement of the caliber of the left interior pubic ramus, 
possibly a delayed closure of the synchondrosis of childhood; 
any prior stress fracture was healed.

During a November 1997 personal hearing at the RO, the 
veteran testified that she was unable to run or jump or to 
maintain a stand-up job.  She reported pain in her pelvic 
region.  The veteran stated that she worked in the clerical 
field at a Tax Assessor's Office.  She stated that she did 
not miss any days from work due to her disability.  The 
veteran testified that she took no medications and received 
no treatment for it.  She wore no brace or other support.  
She asserted that the disability affected her ability to get 
a job.  She further indicated that she had dull pains after 
sitting for 5 or 6 hours, necessitating that she "get up and 
move around a little bit."

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In every instance where the Rating Schedule does not provide 
for a 0 percent (noncompensable) disability rating for a 
diagnostic code, such a rating shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31  (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Since the veteran appealed the initial assignment of a 
noncompensable disability rating, the Board must consider not 
only whether she is currently entitled to an increased 
disability rating, but also whether or not she was entitled 
to an increased disability rating at any time since the 
effective date of the initial grant of service connection, 
even if only temporarily.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).

In this case, the veteran's pelvic stress fracture residuals 
are rated pursuant to DC 5252 of the Rating Schedule.  That 
code provides for a disability rating based on limitation of 
flexion motion of the thigh.  38 C.F.R. § 4.71a, DC 5252  
(1999).  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent disability rating.  Id.  More severe 
limitation of motion warrants progressively higher ratings.  
Id.  Here, the most recent medical evidence is the May 1997 
VA examination report.  It indicates that any stress fracture 
of the pelvis was healed.  The veteran had flexion of the 
left hip to 114 degrees.  Similarly, service medical records 
consistently show that she had full range of motion of the 
hip without pain.  From a functional standpoint, see DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board acknowledges the 
veteran's complaints of pain on prolonged sitting, walking, 
and other activities.  Objectively, however, no pain on 
motion has been noted.  Moreover, the medical evidence 
indicates no significant atrophy, weakness, tenderness, or 
fatigue of the hip.  The veteran reported taking no 
medications and having received no treatment for her 
disability.  She also missed no work due to her condition.  
Overall, based on objective clinical findings and functional 
impairment, the Board concludes that the veteran's residuals 
of fracture of the left pubic ramus do not meet the criteria 
for a 10 percent disability rating under DC 5252, even if 
only temporarily.  38 C.F.R. § 4.31  (1999); see Fenderson, 
supra.

The veteran's disability may alternatively be rated based on 
DC 5251 for limitation of thigh extension, or DC 5253 for 
other impairment of the thigh involving limitation of 
abduction, adduction, or rotation.  38 C.F.R. § 4.71a, DC 
5251, 5253  (1999).  However, a compensable rating under 
those codes requires limitation of extension of the hip to 5 
degrees, limitation of abduction beyond 10 degrees, 
limitation of adduction so that the legs cannot be crossed, 
or limitation of rotation so that the legs cannot toe-out 
more than 15 degrees.  Id.  None of these manifestations are 
currently exhibited, nor have they ever been.  Range of 
motion of the hip was reported as full and without pain.  
Abduction was specifically noted to be 46 degrees and 
circular motion of the thigh was full and smooth.  Therefore, 
a compensable disability rating is not authorized under DC 
5251 or 5253, even if only temporarily.  38 C.F.R. § 4.31  
(1999); see Fenderson, supra.

In light of the above, the Board finds that a schedular 
compensable rating is not authorized for the veteran's 
residuals of stress fracture, left pubic ramus.

The veteran has argued that her pelvic disorder adversely 
affects her ability to maintain employment.  As such, 
consideration for an extraschedular rating must be addressed.


The law provides that:

the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1999).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In this case, the Board finds no 
exceptional circumstances rendering inapplicable the 
schedular disability rating standards.  The Rating Schedule 
reflects the average impairment in earning capacity resulting 
from service-connected disabilities, 38 C.F.R. § 4.1  (1999), 
and no evidence in the claims file suggests that the 
veteran's pelvic condition fall outside that contemplated by 
the Rating Schedule.  The evidence does not show frequent 
hospitalization, nor marked interference with employment.  
The veteran has argued that her service-connected pelvic 
condition affects her ability to perform work that requires 
physical activity or prolonged standing.  However, the Board 
finds no marked interference with all employment.  In fact, 
the record shows that the veteran is currently employed and 
has not missed any days of work due to her service-connected 
disability.  Overall, the Board finds no unusual or 
exceptional disability picture rendering the Rating Schedule 
impractical.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
38 U.S.C. § 1155  (1999); 38 C.F.R. §§ 3.321(b), 4.1  (1999).

In light of the above, the Board finds that entitlement to an 
increased (compensable) original disability rating for 
service-connected residuals of stress fracture, left pubic 
ramus, is not warranted.  Thus, the claim is denied.


ORDER

An increased (compensable) original disability rating for 
service-connected residuals of stress fracture, left pubic 
ramus, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

